REINHARD, Judge,
dissenting.
I respectfully dissent.
It is, of course, well settled law that in ruling on a motion for summary judgment, the trial court and the appellate court must scrutinize the record in the light most favorable to the parties against whom the motion was filed and the judgment was rendered, and to accord to such parties the benefit of every doubt. Edwards v. Heidelbaugh, 574 S.W.2d 25, 26-27 (Mo.App.1978). Summary judgment may only be rendered where it is made manifest by the pleadings, depositions and admissions on file, together with any affidavits, that there is no genuine issue of material fact. Rule 74.04(c). The burden rests upon the movant to show by unassailable proof that there is no genuine issue of fact. Rule 74.04(h).
In reciting defendant’s driving record, the majority opinion fails to mention defendant’s conviction in February, 1978 for driving while intoxicated. The majority also states that “each of these occurred more than two years before the collision now in issue.” However, the record only establishes that defendant’s crash into the fire hydrant occurred sometime between December, 1978 and January, 1981. For all the summary judgment record establishes, that accident could have occurred shortly before the 1981 accident. In addition, in all of these incidents except the December, 1978 accident, defendant had been drinking. This takes on added significance because on the evening of the accident in issue, defendant consummed fifteen glasses and five bottles of beer.
Although I am not enamored of the negligent entrustment concept, it is well entrenched in Missouri law. In my opinion summary judgment is inappropriate under these circumstances. I would reverse and remand as to all counts.